DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11019832. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4 of the present application are anticipated by at least claim 1 of U.S. Patent No. 11019832. 
Claims 5-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim26 of U.S. Patent No. 11019832. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 5-8 of the present application are anticipated by at least claim 26 of U.S. Patent No. 11019832. 
Claims 9-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11019832. Although the claims at issue are not identical, they are not patentably distinct from each other because the device of claim 1 of U.S. Patent No. 11019832, in its normal and usual operation, would necessarily perform the method claimed in claims 9-14 of the present application and the method claimed in claims 9-14 are anticipated or rendered obvious by claim 1 of U.S. Patent No. 11019832. 
Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under the grounds of nonstatutory double patenting. 
The following is a statement of reasons for the indication of allowable subject matter: Lijun does not teach an outer biasing rim extending from a front open end of a surrounding wall of a replaceable freezer cylinder, etc... Nelson teaches an outer biasing rim 68 extending from a front open end of a surrounding wall 14 of a freezer cylinder 12; the rim 68 is bolted to a cover 62 via bolts 67. Accordingly, even if Nelson teaches an outer biasing rim, Nelson provides no guidance to one of ordinary skill in the art as to how to modify Lijun to comprise an outer biasing rim; indeed, it appears that modifying Lijun by Nelson would impermissibly render Lijun unsatisfactory for its intended purpose (e.g. quickly and easily replacing a freezer cylinder) as the cylinder of Nelson is bolted to a cover via the biasing rim (see MPEP 2143.01 V).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/Steve S TANENBAUM/Examiner, Art Unit 3763